DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 4/14/2022, amended claims 1, 2, 7, and 10.  Claims 1-20 are currently pending herein. However, claims 3-6, 8, and 11-20 were previously withdrawn in response to a restriction requirement.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Cancel Claims 11-20. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 9/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 3-6, and 8, directed to a non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 11-20, directed to a non-elected invention withdrawn from consideration because the claims do not require all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: An apparatus comprising: a platform having a base portion and a cantilever portion that together support a user in a supine position, the base portion and the cantilever portion having complementary tracks that slidably couple the cantilever portion to the base portion so that the cantilever portion slidably extends from and retracts toward to the base portion and extension of the cantilever portion from the base is adjustable; and at least first and second sets of wheel assemblies coupled to the base portion of the platform and spaced apart from each other in a lengthwise direction of the base portion so that, while the user is supported in the supine position on the platform, the base portion of the platform balances a body weight of the user over and between the first and second sets of wheel assemblies; wherein the cantilever portion is slidably coupled to the base portion with the complementary tracks so that the platform has a collapsed configuration in which the cantilever portion is above the base portion and an upper surface of the cantilever portion forms a top surface of the apparatus, and the platform has an expanded configuration in which the cantilever portion of the platform is extended and cantilevered from a forward-most end of the base portion of the platform and the upper surface of the cantilever portion supports the user's head and neck while the user is in the supine position on the platform, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of supine support apparatus (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618